*351Opinion

per curiam:

A statement of the facts is all that is necessary to show that there can be no question at all about plaintiff’s right to recover. The defendant does not contest it. The claim was disallowed by the General Accounting Office because the evidence submitted to that office did not establish that plaintiff’s mother was in fact dependent upon him for her chief support. What evidence was submitted to that office, we do not know, but the evidence submitted to us leaves no doubt that plaintiff was his mother’s chief support; in fact, she had no other income whatever.
Plaintiff is entitled to recover of the defendant the sum of 1,668.86, for which judgment will be entered. It is. so ordered.